Citation Nr: 1542130	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a liver disorder secondary to service-connected sarcoidosis with pulmonary and lymph node involvement, status post lung cancer.

2.  Entitlement to service connection for osteoarthritis as secondary to service-connected sarcoidosis with pulmonary and lymph node involvement, status post lung cancer.

3. Entitlement to a rating higher than 60 percent for sarcoidosis with pulmonary and lymph node involvement, status-post lung cancer.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1953 to October 1954.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of May 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for osteoarthritis, entitlement to a rating higher than 60 percent for sarcoidosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of any liver disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act, (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

The Veteran was provided with the relevant notice and information in a February 2012 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to decide the claim.  The Veteran's service treatment records (STRs), lay statements and VA medical treatment records have been obtained and associated with the record.  

The Veteran has not been provided a VA compensation examination in response to his claim for liver problems, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

There is no competent and credible evidence showing that the Veteran has a currently diagnosed liver disorder.  VA is not obligated to schedule an examination in merely as a matter of course.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

There is no other guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection for a Liver Disorder

The Veteran alleges that he has a liver disorder which was caused by his service-connected lung disorder. The preponderance of the evidence is against the claim and the appeal will be denied. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  


The Veteran's STRs are unremarkable for any symptoms, treatment or diagnosis of any liver problems.  Post-service medical treatment records also do not reflect any symptoms, treatment or diagnosis of any liver problems.  Further, a March 2012 VA examination assessing the Veteran's service-connected sarcoidosis showed that the Veteran's liver is normal.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

At no time since the February 2012 filing of this claim of service connection for an alleged liver disorder has there been competent evidence obtained indicating that the Veteran has a liver disorder or symptoms of such a disorder. Service connection for liver problems is therefore not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  The competent evidence shows that the Veteran's liver is normal.  See March 2012 VA examination.



The Veteran's assertion that he has a liver disorder is not competent. Instead, his allegation has investigated by competent medical authority and found without merit. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection for a claimed liver disorder is not established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder is denied. 


REMAND

Additional medical development is required as below and the claims of service connection for osteoarthritis and for an increased rating for sarcoidosis will be remanded. The Veteran's claim for TDIU is intertwined with the increased rating claim and is also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. RETURN THE FILE to the VA examiner who conducted the April 2011 examination. If that examiner is no longer available, refer the file to another similarly-qualified examiner. If necessary, schedule the Veteran for another VA examination to determine:

Whether the Veteran's osteoarthritis is the result of injury or disease incurred in or aggravated during the Veteran's military service.

Whether osteoarthritis was caused by the Veteran's service-connected sarcoidosis with pulmonary and lymph node involvement, status post lung cancer.

Whether osteoarthritis WAS AGGRAVATED (i.e.,  increased in severity beyond the natural progress of the disorder) by the service-connected sarcoidosis with pulmonary and lymph node involvement, status post lung cancer.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner must provide a clear explanation for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence of information.

2. Schedule the appropriate VA examination TO ASCERTAIN IF AS A RESULT OF SERVICE-CONNECTED SARCOIDOSIS, THE VETERAN HAS COR PULMONALE OR CARDIAC INVOLVEMENT WITH CONGESTIVE HEART FAILURE, OR PROGRESSIVE PULMONARY DISEASE WITH FEVER, NIGHT SWEATS AND WEIGHT LOSS DESPITE TREATMENT. 
The examiner must provide a clear explanation for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence of information.

3. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


